Citation Nr: 0333341	
Decision Date: 11/28/03    Archive Date: 12/10/03

DOCKET NO.  02-19 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease with hypoxia (claimed as secondary to 
asbestos exposure).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial compensable evaluation for 
asbestosis.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  An April 
2001 rating decision denied service connection for chronic 
obstructive pulmonary disease with hypoxia.  A notice of 
disagreement was received in April 2001.  A statement of the 
case was issued in August 2001, and a document construed as a 
substantive appeal was received in September 2001.  A May 
2002 rating decision granted service connection for 
asbestosis and assigned a 0% evaluation.  At the same time 
the RO denied service connection for tinnitus and bilateral 
hearing loss.  The veteran submitted a notice of disagreement 
with the denial of service connection for bilateral hearing 
loss and tinnitus and also with initial disability evaluation 
assigned for his service-connected asbestosis in May 2002.  A 
statement of the case was issued in November 2002 and a 
substantive appeal was received the same month.  

REMAND

In correspondence dated in September 2001, the veteran 
reported that he did not want to attend a scheduled hearing 
at that time.  He further indicated, however, that if his 
claim was denied, he wished to be scheduled for a future 
hearing before a local hearing officer.  There is no 
subsequent communication from the veteran or his 
representative withdrawing the request for an RO hearing, and 
therefore the Board may not properly proceed with appellate 
review at this time.  The case must be returned to the RO for 
the requested RO hearing.

The Board also notes that the veteran has requested a Board 
hearing in Washington, D.C.  Specifically, on a VA Form 9 
which was received at the RO in November 2002, the veteran 
checked the appropriate box to request a hearing to be 
conducted by a Member of the Board in Washington, DC.  
Significantly, he did not indicate that he wanted the Board 
hearing in place of the previously requested RO hearing.  It 
therefore appears that the veteran wished to testify before 
the RO and also before the Board.  Once the claims file is 
returned to the Board after the requested RO hearing is 
conducted, the veteran will be scheduled for a Board hearing 
in Washington, D.C. as requested.  

Additionally, copies of medical records were submitted to the 
RO in January 2003 and then forwarded to the Board.  It is 
not clear if any of this evidence is new or whether the 
copies are duplicates of evidence previously of record.  
Appropriate action by the RO with regard to reviewing the 
newly received evidence should also be accomplished. 

Wherefore the case is hereby REMANDED for the following 
actions: 

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  The 
veteran should also be advised of the 
time period for submitting new evidence 
to ensure compliance with Paralyzed 
Veterans of America, et al. v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  

2.  The RO should schedule the veteran 
for a personal hearing before an RO 
hearing officer.  After the hearing is 
conducted, or if the veteran cancels the 
hearing or fails to report, the RO should 
review the record, including the copies 
of additional medical records received in 
January 2003.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (if necessary) and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


